Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 have been reviewed and are addressed below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to computer implemented method, computer program product and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 8 and 14 recite “extracting a medical point form a medical guideline”, “determining an attribute context of the medical data point”, “finding a related literature to the medical guideline”, “determining an expert practice as a difference 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Under the broadest reasonable interpretation, the claims also falls under mathematical concepts (mathematical calculations). Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computer”, “processor”, “memory”, “cloud-computing environment”  which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The claims recite the additional element of “outputting a new medical guideline”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph57, where “well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop circuits, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or circuits, and the like.”.
Paragraph 62 where “System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30 and/or cache memory”.
Paragraph 65 where “cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing circuits used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate. Nodes 10 may communicate with one another. They may be grouped (not shown) physically or virtually, in one or more networks, such as Private, Community, Public, or Hybrid clouds as described hereinabove, or a combination thereof. This allows cloud computing environment 50 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing circuit. It is understood that the types of computing circuits 54A-N shown in FIG. 10 are intended to be illustrative only and that computing nodes 10 and cloud computing environment 50 can communicate with any type of computerized circuit over any type of network and/or network addressable connection (e.g., using a web browser)”.

The claims recite the additional element of “outputting a new medical guideline”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-7, 9-13, 15-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elidan (2019/0333638) in view of Moore (2013/02).
With respect to claim 1 Elidan teaches computer-implemented guideline annotation method, the method comprising: 
extracting a medical data point from a medical guideline (Elidan paragraph 25 “extract data from the external medical sources”); 

finding a related literature to the medical guideline (Elidan paragraph 22 “data related to the medical procedure, statistics, risk…”); 
annotating and outputting a new medical guideline including the related literature and the expert practice (Elidan paragraph 91 “A set of weights associated with each answer, which are pre-determined according to general knowledge and continuously updated by the latest researches, statistics and guidelines of the American and European Academies”).
Elidan does not explicitly teach determining an expert practice as a difference between the medical guideline and an expert operating procedure.
Moore teaches clinical practice guidelines may provide a healthcare institution, its physicians and other healthcare providers with information regarding the appropriate treatment of a wide variety of conditions. Practice guidelines incorporate the best scientific evidence with expert opinion and represent recommendations based on rigorous clinical research and soundly generated professional consensus. Guidelines may also be useful sources of comparative data if the guidelines are explicit and there is good scientific evidence to support the recommendations. For example, there is good evidence to suggest that certain therapies should be administered within the first six hours following a myocardial infarction. This is a rigorously studied guideline and is widely accepted. Syndicated data may be used to disseminate this information to, and within, a healthcare institution, as well as used to collect and disseminate information 
One of ordinary skill in the art would have found it obvious to combine the teachings of Elidan with Moore with the motivation of providing a medical practice setting that is efficiently and effectively managed (Moore paragraph 556).
Claim 8 is rejected as above.
Claim 14 is rejected as above.

With respect to claim 2 Elidan teaches the computer-implemented method of claim 1, wherein the medical data point comprises: a clinical concept; a measurement; and an action (Elidan paragraph 55 and 59).
Claim 9 and 15 are rejected as above.


With respect to claim 4 Elidan teaches the computer-implemented method of claim 1, wherein the determining the attribute context includes: retrieving a list of actions leading to an attribute in the medical data point; and given the attribute in a node of the medical guideline, traversing the medical guideline from a root node, wherein the attribute context is weighted as more accurate based on a closeness of the action to the attribute (Elidan paragraph 152).


With respect to claim 5 Elidan teaches the computer-implemented method of claim 4, wherein the finding the related literature uses the attribute context as a search parameter for finding relevant literature, and wherein the related literature is ranked based on an overlap of the attribute context and a computer summary of the related literature (Elidan paragraph 146).
Claim 12 and 18 are rejected as above.

With respect to claim 6 Elidan teaches the computer-implemented method of claim 1, further comprising: receiving a clinical measurement of a patient; and additionally annotating and outputting the new medical guideline with the clinical measurement of the patient (Elidan paragraph 97).
Claim 13 is rejected as above.
Claim 19 is rejected as above.

With respect to claim 7 Elidan teaches the computer-implemented method of claim 1. Elidan does not teach embodied in a cloud-computing environment.
Moore teaches these elements, which are described in detail in the above documents, may include the following: channel, title, link, description, language, copyright, managing editor (managingEditor), Web master (webmaster), publication date (pubDate), last build date (lastBuildDate), category, generator, documentation URL (docs), cloud (Moore 223).
One of ordinary skill in the art would have found it obvious to combine the teachings of Elidan with Moore with the motivation of providing a medical practice setting that is efficiently and effectively managed (Moore paragraph 556).
Claim 20 is rejected as above.

Claims 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elidan (2019/0333638) in view of Moore (2013/02) and Rack-Gomer (2015/0289823).
With respect to claim 3 Elidan teaches the computer-implemented method of claim 2, wherein the extracting extracts the clinical concept, the measurement, and the action by: 
extracting numerical measurements to determine numbers in the medical guideline as the measurement and indexing a node and a location of the numbers in the medical guideline; and extracting the action using a Natural Language Understanding (NLU) of a medical ontology and a concept dictionary to identify the action and indexing a node and a location of the action (Elidan paragraph 78 “System server 105 comprises a processor and some or all of the following computerized modules: [0079] A data mining and Natural Language Processing (NLP) module 120, configured to extract information from external databases 180 and transform it into an understandable structure for further use, using NLP techniques.”).
Elidan in view of Moore does not teach extracting word measurements to identify the clinical concept using a parse tree to determine at least one of adjectives and adverbs in the medical guideline and indexing a node and a location of the at least one of adjectives and the adverbs in the medical guideline.
Rack-Gomer teaches Terms and phrases used in this application, and variations thereof, especially in the appended claims, unless otherwise expressly stated, should be construed as open ended as opposed to limiting. As examples of the foregoing, the term `including` should be read to mean `including, without limitation,` `including but not limited to,` or the like; the term `comprising` as used herein is synonymous with `including,` `containing,` or `characterized by,` and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps; the term `having` should be interpreted as `having at least;` the term `includes` should be interpreted as `includes but is not limited to;` the term `example` is used to provide exemplary instances of the item in discussion, not an exhaustive or limiting list thereof; adjectives such as `known`, `normal`, `standard`, and terms of similar meaning should not be construed as limiting the item described to a given time period or to an item available as of a given time, but instead should be read to encompass known, normal, or standard technologies that may be available or known now or at any time in the future; and use of terms like `preferably,` `preferred,` `desired,` or `desirable,` and words of similar meaning should not be understood as implying that certain features are critical, essential, or even important to the structure or function of the invention, but instead as merely intended to highlight alternative or additional features that may or may not be utilized in a particular embodiment of the invention. Likewise, a group of items linked with the conjunction `and` should not be read as requiring that each and every one of those items be present in the grouping, but rather should be read as `and/or` unless expressly stated otherwise. Similarly, a group of items linked with the conjunction `or` should not be read as requiring mutual exclusivity among that group, but rather should be read as `and/or` unless expressly stated otherwise (Rack-Gomer paragraph 347).
One of ordinary skill in the art would have found it obvious to combine the teachings of Elidan in view of Moore with Rack-Gomer with the motivation of providing additional information to the user about potential causes of the hyperglycemia, potential steps to lower the urgency assessment, and so on (Rack-Gomer paragraph 286).
Claim 10 and 16 are rejected as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686


/REGINALD R REYES/
Primary Examiner, Art Unit 3686